                 3:21-cv-03086-SEM-TSH # 10   Page 1 of 4
                                                                                 E-FILED
                                                        Friday, 07 May, 2021 11:33:19 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

ANDREW S. SLOAT,                      )
                                      )
                Petitioner,           )
                                      )
     v.                               )
                                      )       Case No. 21-cv-03086
ROB JEFFREYS et al.,                  )
                                      )
                Respondents.          )

                     MERIT REVIEW OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Petitioner filed this case pro se from the Graham Correctional

Center in Hillsboro, Illinois. The case is before the Court for a merit

review pursuant to 28 U.S.C. § 1915A. This statute requires the

Court to review a complaint filed by a prisoner to identify the

cognizable claims and to dismiss part or all of the complaint if no

claim is stated. Because the Court lacks jurisdiction to provide

Petitioner the mandamus relief he seeks, Petitioner’s complaint is

dismissed without prejudice.

     In reviewing the complaint, the Court accepts the factual

allegations as true, liberally construing them in Petitioner's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,


                              Page 1 of 4
                 3:21-cv-03086-SEM-TSH # 10   Page 2 of 4




conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)

(internal citation omitted).

     On April 7, 2021, Petitioner filed a Petition for Writ of

Mandamus (d/e 1). On May 3, 2021, Petitioner filed a petition to

proceed in forma pauperis (d/e 7). Also on May 3, 2021, Petitioner

filed a second petition to proceed in forma pauperis (d/e 8) alleging

the same facts but using a different form. In his Petition for a Writ

of Mandamus, Petitioner alleges that he has not received sentencing

credit for a period between August 23, 2020, and January 6, 2021,

during which time he was in custody at the Marion County Jail in

Salem, Illinois. Petitioner requests that this Court order the parties

responsible for the calculation of his time served to credit him for

the allegedly uncredited period.

     This Court lacks jurisdiction to provide Petitioner the

mandamus relief he seeks. Federal district courts have original

jurisdiction to issue writs of mandamus to “compel an officer or

employee of the United States or any agency thereof to perform a

duty owed to the Petitioner.” 28 U.S.C. § 1361. Petitioner here has


                               Page 2 of 4
                  3:21-cv-03086-SEM-TSH # 10   Page 3 of 4




sued Rob Jeffreys, the Director of the Illinois Department of

Corrections (“IDOC”); Glynn Austin, the Warden of Graham

Correctional Center; an unnamed IDOC employee employed in the

Graham Correctional Center Records Office; and unnamed

members of the Illinois Prisoner Review Board. None of the

Respondents are officers or employees of the United States. In

addition, while the All Writs Act authorizes federal courts to “issue

all writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law,” the

All Writs Act does not itself create jurisdiction. 28 U.S.C. § 1651(a);

Hill v. Baxter Healthcare Corp., 405 F.3d 572, 577 (7th Cir. 2005).

Simply put, this Court lacks mandamus jurisdiction to compel

action by state officials. See In re Campbell, 264 F.3d 730, 731 (7th

Cir. 2001) (finding that, generally, a federal court does not have

power under the All Writs Act to “issue mandamus to a state

judicial officer to control or interfere with state court litigation”);

Davis v. Spoden, No. 09-CV-002-BBC, 2009 WL 483180, at *1 (W.D.

Wis. Feb. 25, 2009) (“Federal district courts lack jurisdiction to

issue a writ of mandamus to direct state courts in the performance

of their duties.”).


                               Page 3 of 4
                  3:21-cv-03086-SEM-TSH # 10   Page 4 of 4




     IT IS THEREFORE ORDERED:

     1)   Petitioner’s second petition to proceed in forma pauperis

(d/e 8) is GRANTED on the grounds of indigency. Petitioner’s initial

petition to proceed in forma pauperis (d/e 7) is DENIED as moot.

     2)   Petitioner's complaint is dismissed without prejudice for

lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1915A.

Because amendment would be futile, the Clerk is DIRECTED to

enter judgment pursuant to Federal Rule of Civil Procedure 58 and

close the case.

ENTER: May 4, 2021


                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                              Page 4 of 4
